Sognier, Judge.
Appellant was convicted at a bench trial in the State Court of Fulton County of theft by taking three electrical switches of a value of $30, and criminal trespass. He appeals pro se, enumerating errors based on the evidence and procedures followed at trial.
There is no transcript of the trial in this case, and we cannot consider enumerations of error based on evidence presented at trial and the procedures followed at trial absent a transcript. Curry v. State, 148 Ga. App. 59 (251 SE2d 86) (1978). However, we have examined the record and find that contrary to appellant’s assertion that he asked for a trial by jury, he specifically waived his right to a jury trial. Further, appellant was charged with two misdemeanors, one involving property of a value of $30, and the second not dependent upon value. OCGA §§ 16-8-12 (Code Ann. § 26-1812), 16-7-21(c) (Code Ann. § 26-1503). Thus, it was proper to try him in the State Court of Fulton County, which has jurisdiction over misdemeanor cases but does not have jurisdiction over felony cases. OCGA § 15-7-7 (Code Ann. § 24-2106a). Accordingly, these enumerations of error are without merit.

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.